Raul /s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                             July 25, 2013

                                         No. 04-13-00334-CV

  FRESENIUS MEDICAL CARE-SOUTH TEXAS KIDNEY, LLC as successor in interest to Bio-
    Medical Applications of San Antonio, Inc. and Bio-Medical Applications of San Antonio, Inc.,
                                             Appellants

                                                   v.

                                          Raul GONZALEZ,
                                               Appellee

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-20478
                              Honorable Peter A. Sakai, Judge Presiding


                                             O R D E R

        The court reporter’s record was due on May 30, 2013. When the record was not filed, the Clerk of
this Court sent the court reporter responsible for preparing the record, Luis Duran, a letter pursuant to
Texas Rule of Appellate Procedure 37.3. Appellants have now filed a letter, informing the court that they
have made several unsuccessful attempts to reach Mr. Duran in an effort to make payment arrangements.
We therefore ORDER Luis Duran to contact appellants so that they can make payment arrangements with
Mr. Duran. We further ORDER Luis Duran to file the reporter’s record on or before August 26, 2013.



                                                        ___________________________________
                                                        Karen Angelini, Justice


         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 25th day of July, 2013.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court